DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Currently no information disclosure statement has been made of record.


	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feddeler et al. (US 2010/0079317 A1) (“Feddeler”), in view of Ng et al. (US 5,583,359) (“Ng”), in light of evidentiary references 1) Lee et al., “Design of a 10-bit SAR ADC with Enhancement of Linerarity on C-DAC Array”, IDEC Journal of Intergrated Circuits and Systems, Vol 02, No. 1, April 2016, pgs 64-69 (“Lee”), and 2) Zhu et al., “Split-SAR ADCs: Improved Linearity with Power and Speed Optimzation”, IEEE Transactions on Very Large Scale Integration (VLSI) Systems, Vol. 22, No. 2, Feb. 2014, pgs. 372-383 (“Zhu”).
    PNG
    media_image1.png
    421
    730
    media_image1.png
    Greyscale

Regarding claim 1, Feddeler teaches at least in figures 4 or 10, and Examiner’s annotated figure 4 above:
A capacitive array circuit configured to be embedded in a capacitive digital-to-analog converter (CDAC) comprising (figure 4): 
wherein:
The capacitive array includes (figure 4), 
a first segment of the capacitive array configured to implement a most significant bit (MSB) segment (X), and 
a second segment of the capacitive array configured to implement a least significant bit (LSB) segment (Z), and 
a scaling capacitive structure (121) electrically connected between the LSB segment and the MSB segment (Y).

Feddeler does not show:
The specific structure of the capacitors making up the DAC. Feddeler teaches the overall design of using scaling capacitors between DAC capacitors. Therefore, Feddeler does not show:
a first row of alternating first fingers and second fingers formed in a first conductive layer, 
wherein each first and second finger has a uniform width in a first direction and a uniform length in a second direction perpendicular to the first direction, 
the first row of alternating first and second fingers include a same integer number of first fingers and second fingers, and 
the first and second fingers are interdigitated in the first direction; and 
a first compensation finger formed in the first conductive layer at an end of the first row of alternating first and second fingers nearest a first outer boundary of the capacitive array, 
wherein the first compensation finger is configured to have an opposite polarity as a neighboring finger on the end of the first row, and
a first connection structure connected to each of the first row of alternating first fingers, wherein the first connection structure extends in the first direction having a first length;
a second connection structure connected to each of the second row of alternating first fingers and the compensation finger, wherein the second connection structure extends in the first direction having a second length, wherein the second length is greater than the first length.

Ng teaches at least in figures 11-14, and Examiner’s annotated figures 11-14 below:

    PNG
    media_image2.png
    353
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    874
    584
    media_image3.png
    Greyscale

a first row (E) of alternating first fingers (C) and second fingers (D) formed in a first conductive layer (col. 11 at lines 3-7), 
wherein each first and second finger has a uniform width in a first direction and a uniform length in a second direction perpendicular to the first direction (both C and D have uniform widths in the first and second direction), 
the first row (E) of alternating first and second fingers include a same integer number of first fingers and second fingers (As defined in the boundary A, there are an equal number of C and D), and 
the first and second fingers are interdigitated in the first direction (C and D are so interdigitated); and 
a first compensation finger (B) formed in the first conductive layer at an end of the first row of alternating first and second fingers nearest a first outer boundary of the capacitive array (B is formed at the end of the first row of C and D and is nearest the outer boundary of A), 
wherein the first compensation finger is configured to have an opposite polarity as a neighboring finger on the end of the first row (B has an opposite polarity, it is positive, to the polarity of its nearest neighbor D which is negative). 
wherein the capacitive array (Feddeler figure 4) includes: 
a first lateral separation formed between the LSB segment (Z) and the scaling capacitive structure (121, where it is obvious there will be lateral separation or the capacitors which make up the LSB segment would not be separate from the scaling capacitive structure or else they would be a single capacitor), and 
a second lateral separation formed between the first scaling capacitive structure (121) and the MSB segment (X, where it is obvious there will be lateral separation or the capacitors which make up the MSB segment would not be separate from the scaling capacitive structure or else they would be a single capacitor), and
a first connection structure (part of 220/320) connected to each of the first row of alternating first fingers (E), 
wherein the first connection structure (part of 220/320) extends in the first direction having a first length (part of 220/320 extends in a first direction and has at least a first length);
a second connection structure (part of 210/310) connected to each of the second row (F) of alternating first fingers (C) and the compensation finger (B), 
wherein the second connection structure (part of 210/310) extends in the first direction having a second length (part of 210/310 extends in a first direction and has at least a second length), 
wherein the second length is greater than the first length (Since the first length and second length are not adequately attached to the structure Examiner can choose any arbitrary length to the first and/or second length. Therefore, 220/320 and 210/310 have a length that meets the limitation).

Regarding the limitation,
wherein the first (between Z and 121) and second (between X and Z) lateral separations are greater than a lateral separation between the first fingers and second fingers 
The Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Here the only difference between the prior art and the claimed device is relative dimension comparing the distance between the first and second lateral separations to the separation between the first and second finger. There is no indication that the device of the prior art would perform differently than the claim device. Therefore, this claim is not patentably distinct.
Further, it would have been obvious that the segments and scaling capacitors would be separate from each other in order to reduce capacitive coupling effects commonly found in semiconductor devices. These coupling effects would change the capacitance of the scaling and/or segment capacitors. Therefore, one would space the capacitors further apart from each other than the internal spacing of each capacitor’s first and second fingers. 
Third, it is also a matter of optimization in the layout of the circuit. One would want to optimize the placement of the coupling (aka bridge, aka scaling, aka compensation, aka split) capacitor in order to reduce the overall spacing of the capacitor array. For example, Lee in figure 5 (below) shows a schematic of the coupling capacitor between the MSB capacitors and LSB capacitors. Figure 6 of Lee shows that the coupling (split) capacitor between the MSB capacitors and LSB capacitors. As can be seen in figure 6 there are spaces between each of the individual capacitors which make up the split, MSB, and LSB capacitors. Therefore, Lee shows one version of a layout where the coupling capacitor is spaced apart from each individual capacitor. 
Additionally, Zhu teaches in figure 8 that the coupling capacitor does not have to be inline (figure 9) with the MSB and LSB capacitors (aka DAC array). Rather, it can be placed on top (figure 8). As one can see from figures 8-9 each of these layouts takes up a different amount of space. The available space is dependent upon the total amount of circuits, and the size of allotted space on the die.
Therefore, based upon the above, the limitation above would have been obvious to one of ordinary skill in the art for at least one of the three reasons provided.

    PNG
    media_image4.png
    623
    427
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    515
    352
    media_image5.png
    Greyscale




Regarding claim 4, Ng teaches at least in figures 11-14, and Examiner’s annotated figures 11-14 above:
wherein the first row (E) of alternating first (C) and second fingers (D) implements a first plurality of unit capacitive structures in the first conductive layer (C, D, and E is a first plurality of unit capacitive structures in the first conductive layer), and 
the capacitive array further comprises (detailed below) a second row (a second E in another X/Y/or Z of Feddeler) of alternating first (C) and second fingers (D) in the first conductive layer (C, D, and E is a first plurality of unit capacitive structures in the first conductive layer), 
wherein the second row is laterally adjacent to the first row, the second row of alternating first and second fingers implements a second plurality of unit capacitive structures in the first conductive layer, and each unit capacitive structure in the first conductive layer is part of a respective unit capacitor (based upon the teachings of Ng and Feddeler it would have been obvious that each of the capacitors of Ng would look substantially similar. Therefore, each capacitor of the different segements of Feddeler would look substantially similar just, however the capacitance of each capacitor would be different).
Regarding claim 5,
wherein the first plurality of unit capacitive structures are part of a first row of unit capacitors, the second plurality of unit capacitive structures are part of a second row of unit capacitors, and each of the MSB, ISB, and LSB segments includes a corresponding first row segment of the first row of unit capacitors and a corresponding second row segment of the second row of unit capacitors (the combination of Ng and Feddeler would result in a plurality of capacitors having the claimed structure).
Regarding claim 6, 
wherein the unit capacitors of the MSB segment are interconnected across the corresponding first and second row segments in a first dispersed connection pattern to form a first set of CDAC capacitors, and the unit capacitors of the LSB segment are interconnected across the corresponding first and second row segments in a second dispersed connection pattern to form a second set of CDAC capacitors (it would have been obvious that the device of Feddeler and Ng would be connected in the claimed manner based upon the interconnections of the capacitors of Feddeler and the structure of the capacitors of Ng). 
Regarding claim 7, 
wherein each CDAC capacitor is implemented by a respective subset of unit capacitors that includes at least one unit capacitor located in the corresponding first row segment and at least one unit capacitor located in the corresponding second row segment (as can be seen in at least figure 4, or 10, of Feddeler the each capacitor is a multiple of a unit capacitor. It would have been obvious to one of ordinary skill in the art to adjust the capacitance of the capacitors of Ng to arrive at the different capacitive values.).
Regarding claim 8, 
herein each unit capacitor comprises a multi-level capacitive structure, each multi-level capacitive structure comprises a unit capacitive structure in the first conductive layer and one or more unit capacitive structures at a respective one or more conductive layers vertically adjacent to the first conductive layer, and each multi-level capacitive structure implements a uniform unit capacitance (this is the capacitor shape of Ng which is substantially shown in Applicant 2A-2D).
Regarding claim 9,
The difference between claim 1 and claim 9 is that claim 1 is the addition of the POP capacitor type limitation. Ng. teaches in col. 1 at lines 13-25 that POP type capacitor was conventional at the time of Ng. Further, Ng teaches that capacitors can also be MOM type capacitors. Col. 2 at lines 17-22.


Claims 3, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feddeler, in view of Ng, in light of evidentiary references Lee and Zhu, in view of Poh (US 6,066,537) (“Poh”).
Regarding claim 3, Feddeler and Ng do not teach:
A shielding structure formed between either the LSB segement or the MSB segment and the scaling capacitive structure.

Poh teaches at least in figures 1-2:
A shielding structure (75) formed around a capacitor (Cp/Cd1/Cd2).
It would have been obvious to one of ordinary skill in the art to form a shielding structure around the capacitors of Feddeler and Ng because the shielding structure will able to divert noise away from the capacitors. Col. 4 at lines 60-64.

The combination of prior art references teaches:
A shielding structure (Poh 75) formed between either the LSB (Feddeler Z) segement or the MSB segment (Feddeler X) and the scaling capacitive structure (Fedeler 120).
Regarding claim 10, the prior art teaches:
wherein the shielding structure is a first shielding structure formed between the LSB segment and the scaling capacitive segment; and wherein the capacitive array further comprises, a second shielding structure formed between the SB segment and the scaling capacitive structure (since each capacitor will have its own shielding structure there will be a plurality of first and second shielding structures between the MSB segment and the scaling capacitive structure, and the LSB segment and the scaling capacitor structure).
Regarding claim 11, the prior art teaches:
Claim 11 uses comprising language. Therefore, the shielding structure wrapping around at least two sides of either the LSB or MSB segments can be one of the shielding structures wrapped around 110 and 112 of region Z of Feddeler, and around 116/117 and 119 of region X of Feddeler. This is because the claim does not prevent the shielding structure from comprising multiple shielding structures.




Response to Arguments
Applicant's arguments filed September 20, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the amendment to claim 1. 
Examiner respectfully disagrees. This is because Applicant claims “a length” for the first length and the second length. This causes the first and second lengths to be unconstrained, such that any part of the first connection structure and any part of the second connection structure can be considered “a first length” or “a second length”. All the claim requires is that the first connection structure have a first length. The claim does not state where the first length starts and ends. The same applies to the second connection structure.
For all the above reasons, Applicant’s arguments are not persuasive. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822